DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-17 and 19-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (U.S. 2016/0016522).
As for Claim 1, Smith discloses a fastener, comprising:
a grommet (10) having a top plate (20), a retention finger (400) connected to the top plate, a bottom plate (100) including a bottom set of lead in features (curved features of 100) and four tapered prongs (40, see para [0036]) resiliently pivotably connected to the bottom plate (see Fig. 1); and
a pin (620) configured to removably snapably engage the grommet (see Fig. 5), the pin having a lead in feature (tip of 620).
3. (Currently amended) The fastener of claim 1, wherein at least one of the prongs includes a ramp (50) and a top end (see Fig. 4).
5. (Original) The fastener of claim 1, wherein the grommet includes a top set of lead in features (circumference of aperture of 20) configured to guide the pin into the grommet.
6. (Original) The fastener of claim 5, wherein the top set of lead in features includes at least one chamfer (chamfer of aperture in 20).
7. (Original) The fastener of claim 1, wherein the lead in feature of the pin is a radius (see Fig. 5).
8. (Original) The fastener of claim 1, wherein:
the grommet has a plurality of retention fingers (400), and
the pin removably snapably engages the grommet via the plurality of retention fingers (see Fig. 5).
9. (Original) The fastener of claim 8, wherein at least one of the retention fingers includes a resilient portion (body of 400) and a catch (ends of 400).
10. (Original) The fastener of claim 9, wherein the catch extends inwardly (see Fig. 1).
11. (Original) The fastener of claim 9, wherein the pin includes a barb (threads of 620) configured to removably snapably engage the catch (see Fig. 5).
12. (Original) The fastener of claim 1, wherein:
the top plate defines an opening (opening in 20) configured to receive the pin.
13. (Original) The fastener of claim 1, wherein: the grommet includes a first flange (right side of 20), and the pin includes a second flange (left side of 20).
14. (Original) The fastener of claim 13, wherein the second flange is configured to matingly engage with the first flange (see Fig. 1).
15. (Original) The fastener of claim 1, wherein the pin includes a plate (610) and a flange (head of 620) resiliently pivotably connected to the plate.
As for Claim 16, Smith discloses a fastener, comprising:
a grommet (10) having a top plate (20), a retention finger (400) connected to the top plate, a rounded bottom plate (100) and a plurality of prongs (40) resiliently pivotably (resiliently pivotable wings 40) connected to the bottom plate (see Fig. 1); and
a pin (620) having a rounded stem (central stem of 620) configured to removably engage the grommet.
17. (Original) The fastener of claim 16, wherein:
the pin has a barb  (threads of 620) extending from the stem, and
the barb removably snapably engages the retention finger (threads of 620 engages projections 400).
As for Claim 19, Smith discloses a fastener, comprising:
a grommet (10) including
a top plate (20),
a bottom plate (100) connected to the top plate and having a bottom set of lead in features (curved sides of 100),
a plurality of tapered prongs (40) resiliently pivotably connected to the bottom plate and extending toward the top plate (see Fig. 1),
a plurality of retention fingers (400) resiliently pivotably connected to the top plate and extending toward the bottom plate (see Fig. 1); and
a pin (620) configured to removably snapably engage the plurality of retention fingers (see Fig. 5).
20. (Original) The fastener of claim 19, wherein the top plate has a top set of lead in features (curved circumference of opening in 20).

21. (New) The fastener of claim 16, wherein the plurality of prongs extends toward the top plate (see Fig. 1).
22. (New) The fastener of claim 16, wherein the bottom plate is rounded via a bottom set of lead in features (curved sides of 100, see Fig. 1).
23.  (New) The fastener of claim 1, wherein the bottom plate is rounded via the bottom set of lead in features (see Fig. 1).
As for Claim 24, Smith discloses a grommet (10) for a fastener, the grommet comprising:
a top plate (20);
a bottom plate (100);
a plurality of tapered prongs resiliently pivotably connected to the bottom plate and extending toward the top plate (40); and
a plurality of retention fingers (400) resiliently pivotably connected to the top plate and extending toward the bottom plate (see Fig. 1).
25. (New) The grommet of claim 24, further comprising a plurality of connectors (30) extending between the top plate and the bottom plate to connect the top plate and the bottom plate (see Fig. 1).
26. (New) The grommet of claim 25, wherein the plurality of tapered prongs is outboard of the plurality of connectors and the plurality of retention fingers are inboard of the plurality of connectors (see Fig. 1).
27. (New) The grommet of claim 24, wherein each of the plurality of tapered prongs defines a top end (see Fig. 1)  and a ramp (50)  extending between the bottom plate and the top end, the ramp widening from the bottom plate to the top end (see Fig. 4).
28. (New) The grommet of claim 24, wherein the bottom plate defines a bottom set of lead in features (see rounded sides of 100)  including a first chamfer, a second chamfer, and a transverse radius extending between the first chamfer and the second chamfer (see chamfers of 100).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677